DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the Amendment filed on 11/19/2020.  Claims 1 and 12 have been amended, new claims 23-26 have been added, and claims 5 and 16 have been previously cancelled.  Claims 1-4, 6-15, and 17-26 are currently pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-15, and 17-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites (additional limitations crossed out):
A computer-implemented method, comprising:


determining, 
generating, 

	wherein each set of data comprises the data and the response data having a plurality of data elements matching each group key of the plurality of group keys;
	wherein each data element corresponds to a particular value that remains constant over a particular time period of the plurality of time periods,
wherein the plurality of data elements comprises:
i)    an event source data element, identifying a particular source which has outputted a particular event,
ii)    a time unit data element, identifying a particular time unit, and
iii)    a time data element, identifying an actual time during a day at which the particular event has occurred, and
iv)    an event data element, identifying the particular event;
self-adjusting, 
The above limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of advertising activities, as well as performance of the limitations in the human mind.  That is, other than reciting the steps as being performed by a “specifically programmed computer processor” and a “database”, nothing in the claim elements differentiates the steps from an advertising activities performed by humans, or precludes the steps from practically being performed in the mind or with pen and paper.  For example, but for the “specifically programmed computer processor” and a “database” language the steps of “determining a set of key variables…”, “generating a plurality of group keys…”, “generating a plurality of sets of data…” and “self-adjusting and indexing each set of data according to the plurality of group keys…” in the context of the claims encompasses a human mentally performing the steps with or without the use of pen and paper.  Further, all of the above steps are 
The judicial exception is not integrated into a practical application.  In particular, the claim only recites a “specifically programmed computer processor” and a “database” to perform the steps.  These additional elements are recited at a high level of generality (see at least Paras. [0029]-[0036]) such that they amount to no more than mere instructions to apply the exception using generic computing components.  The claims also recite “electronically and periodically receiving media data from a plurality of computer systems of media sources…”, and “electronically and periodically receiving consumer response data…”.  However, these additional elements are merely extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are therefore still directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a “specifically programmed computer processor” and a “database” to perform the steps amounts to no more electronically and periodically receiving media data from a plurality of computer systems of media sources…”, and “electronically and periodically receiving consumer response data…” do not amount to significantly more than the judicial exception because they are well-understood, routine, and conventional functions.  The steps of “electronically and periodically receiving media data from a plurality of computer systems of media sources…”, and “electronically and periodically receiving consumer response data…” are conventional as evidenced by Symantec which featured receiving or transmitting data over a network.  The performance of conventional functions by generic computers does not provide an inventive concept.  Therefore the claims are not found to be patent eligible.
Dependent claims 2-4, 6-11, and 23-24 are dependent on claim 1, and include all the limitations of claim 1.  Dependent claims 13-15, 17-22, and 25-26 are dependent on claim 12, and include all the limitations of claim 12.  Therefore, they are also found to be directed to an abstract idea.  The dependent claims have not been found to integrate the judicial exception into a practical application, or provide significantly more than the abstract idea.  Therefore, the dependent claims are found to be directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harvey (US 2009/0259518)
Regarding claim 1, Harvey discloses a computer-implemented method comprising:
electronically and periodically receiving, by a specifically programmed computer processor, over a computer network, data from a plurality of computer systems of electronic sources, wherein the data is associated with a plurality of events which have occurred over a plurality of time periods.  Harvey discloses receiving advertising data that includes when the ads were aired (Para. [0062]).
Harvey also discloses electronically and periodically receiving, by the specifically programmed computer processor, over the computer network, response data, wherein the response data is associated with the plurality of events and has been collected over the plurality of time periods. Harvey discloses an Audience Retention report that features a commercial rating (i.e. response data) (Para. [0119]).
Harvey also discloses:
determining, by the specifically programmed computer processor, a set of key variables associated with the plurality of events;
generating, by the specifically programmed computer processor, a plurality of group keys for the plurality of time periods comprising permutations of set of key variables;
generating, by the specifically programmed computer processor, a plurality of sets of data from the data for the plurality of time periods based on the plurality of group keys;
	wherein each set of data comprises the data and the response data having a plurality of data elements matching each group key of the plurality of group keys;
	wherein each data element corresponds to a particular value that remains constant over a particular time period of the plurality of time periods,
wherein the plurality of data elements comprises:
i)    an event source data element, identifying a particular source which has outputted a particular event,
ii)    a time unit data element, identifying a particular time unit, and
iii)    a time data element, identifying an actual time during a day at which the particular event has occurred, and
iv)    an event data element, identifying the particular event
self-adjusting, by the specifically programmed computer processor, and indexing of each set of data from the plurality of sets of data in a database according to the plurality of group keys so as to allow to self-adjust the database based on the data received during the particular time prior of the plurality of time periods
Harvey features an Audience Retention report that includes several characteristics (i.e. key variables) associated with aired advertisements (see at least Fig. 35B’s “Commercial Rating”, “Commercial CPM”, “Network”, etc.), wherein the report is for a particular time period (see Fig. 35 B’s “Report Period”), and wherein the system may 
Examiner Notes
No prior art was found to be applicable to the dependent claims.  This was mainly due to the inclusion of language related to a B.E.S.T. score and a B.E.S.T. recommendation in claims 24 and 26, which upon further research, appear to be related to proprietary software of the Applicant.  While several instances of prior art could be found in regards to the evaluation of performance of media/advertisements, nothing could be found in regards to the B.E.S.T. score and recommendation.  
Response to Arguments
Applicant's arguments with respect to claims rejected under 35 U.S.C. 112(a) have been fully considered and are persuasive. 
Applicant's arguments with respect to claims rejected under 35 U.S.C. 101 have been fully considered but they are not persuasive. Applicant argues with substance:
Applicant argues that “the human mind has no function or capability for indexing data according to group keys”.  The Examiner respectfully disagrees.  As evidenced by at least Paragraph [0040] of the specification, which states, in part, “Group Key- this is a grouping of defined key variables into a unique code that is used for purposes of definition and comparison based on specific attributes. The Group Key can be built from at least n number of variables or the Group Key can be a single variable that is uniquely defined through an independent process.”  This indicates that the group key is merely a grouping of specific variables.  A human is certainly capable of generating a group key with or without the need for pen and paper.  A simple example would be generating a group key for the defensive players of a football team that would consist 
Applicant argues that the claims are not directed to an advertising activity and alleges that claim 1 has no recitation related to any advertising at all.  The Examiner respectfully disagrees, and points to the limitations “determining, by the specifically programmed computer processor, a Buy Evaluate Sell Test (B.E.S.T.) index score for each group key of the plurality of group keys based on the values of the at least one performance metric for the plurality of selected subindex factors” and “determining, by the specifically programmed computer processor, a particular B.E.S.T. recommendation for each group key of the plurality of group keys based, at least in part, on a corresponding B.E.S.T. index score” which have been moved from the independent claims and placed into new dependent claims 23-26.  Next, the Examiner points to paragraph [0007] which states, in part, “In one aspect of the present invention, a computer-implemented method for generating at least one media transaction recommendation for use in advertising a product or service…the indexing including all possible combinations of actual value data parameters representing at least one of a number of distinct and successive media events and a number of time periods of the media events…”  Next, the Examiner points to paragraph [0041] which states, “Buy Evaluate Sell Test (B.E.S.T) Recommendation- A scoring system that represents the performance levels of media based off of historical data and the Composite Index. The Composite Index (or B.E.S.T Index) can be the final scoring of the B.E.S.T process that determines the B.E.S.T recommendation.”  Further, paragraph [0043] states “ Media Event- Represents an event or activity that is viewed by a consumer for purposes promoting products, goods, and services, and/or obtaining contributions, votes, or information, etc. and generally represented or referred to as (but not limited to) commercials, spots, infomercials, programs, advertisements, articles, SMS text messages, email links, display ads, web search, banners, mails, inserts, catalogs, brochures, performances, etc. Note: Media Events are generally bought or purchased but can also be no charge or per inquiry, per lead, per order, per vote, per search, per visit, per action, etc.”  Therefore, based on the Applicant’s own specification, a B.E.S.T. recommendation is used to represent the performance of advertisements, and the claims are clearly directed to an advertising activity based on the claimed functions of determining the B.E.S.T. score.   The claims have merely been amended to essentially divide the abstract concept into different claims, with the independent claims reflecting the abstract concept of organizing data (which in light of the specification is related to advertising), and the new dependent claims indicating that the data is related to advertising, and is further used to determine a B.E.S.T. recommendation.
Applicant alleges that the claims provide a technical improvement by reducing resource usage and improving system speeds while providing “instantaneous access to any data”.  The Examiner respectfully disagrees.  First the Examiner points to paragraph [0120] of the specification which states, in part, “By using an ETL process, it allows for adjusting data on the fly. Otherwise, when a user would want to access data on updated configurations, a long wait time of up to twenty minutes to an hour all the while using up a lot of resources of the computer. Thus, by using ETL processes 254, 264, 266, 268 for all incoming data, fewer resources and a faster system is possible while the user is hardly affected by any downtime based on the predetermined refresh operations.”  Next, the Examiner points to paragraph [0121] which states,  “As part of the import data process, each of the incoming records types are staged in respective staging tables 256,270,272,274, until a refresh operation is performed. The data can then be migrated to a response table after which calculations can be performed to incorporate all possible variations and permutations of each of the metrics and group keys into the user platform. Upon the refresh operation, which can be performed at predetermined time periods or by the user, the media agency data can be incorporated into the report table after a B.E.S.T A Cale 258 operation performs calculations for storing reports. Then the media agency data can be in the live database used by the users. In this way, it is possible to have almost instantaneous access to any data regardless of the selected configuration settings because the data is precalculated before the settings have been selected.”   The specification merely provides a conclusory statement regarding how the ETL processes provides a faster system, and how incorporating all possible permutations of each metric and group key results in instantaneous access to data.  In fact, Applicant’s arguments regarding providing instantaneous access to data appears to be a standard function of generic computers linked to the internet at the time of invention.  See MPEP 2106.04(d)(1) which states “Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology.”  Therefore, it is found that “indexing based on group keys having every permutation of key variables” results in “improved speed and resource usage of systems for instantaneous data access”. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2011/0035272 – Bhatt: discussed recommendations to improve advertisement campaign performance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE G ROBINSON whose telephone number is (571)272-9261.  The examiner can normally be reached on Monday - Thursday, 6:00 - 3:30 EST; Friday 6:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KYLE G ROBINSON/Examiner, Art Unit 3681                                                                                                                                                                                                        
                                                                                                                                                                                                        /SAM REFAI/Primary Examiner, Art Unit 3681